 MAD RIVERCOMMUNITY HOSPITALAmerican HospitalManagementCorp.d/b/aMadRiver Community Hospital and United Brotherhoodof Carpenters and Joiners of America,AFL-CIO,Petitioner.Case 20-RC-12554July 9, 1975DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN MURPHY ANDMEMBERSJENKINSAND KENNEDYOn February 12, 1975, the Regional Director forRegion 20 issued a Decision and Order in the above-entitled proceeding, in which he found inappropriatethe Petitioner's requested unit of all laboratory tech-nicians, laboratory aides, X-ray technicians, and X-ray aides employed by the Employer at its proprie-tary acutecarehospital in Arcata, California, exclud-ing allother employees. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Petitioner filed a timely request for review of theRegional Director's decision on the grounds,interalia,that in finding the petitioned-for unit inappro-priate he made erroneous findings as to substantialfactual issues and departed from officially reportedBoard precedent.The National LaborRelations Board,by tele-graphic order dated April 3, 1975, granted the re-quest for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under reviewand makes the following findings:The Regional Director found that the requestedunit of all laboratory and X-ray department employ-ees is inappropriate on the basis that the unit request-ed is too narrow in scope since the employees in-volved lack the identity and cohesiveness which isrequired for their representation in a separate unit.We agree.We have recently decided that as a matter ofBoard policy the least appropriate unit which wouldencompass the employees which the Petitioner seeksto represent would be a unit of technical employees.'We find the laboratory technicians to be technicalemployees? The laboratory technicians in this caseiNathan and Miriam Barnert Memorial Hospital Association d/b/a BarnertMemorialHospital Center,217 NLRB No. 132 (1975).25need a bachelor of science degree, which takes 4years to acquire, and a 1-year internship, after whichthey must pass an examination. We also find the X-ray technicians to be technical employees? The rec-ord reveals that the X-ray technicians in this casemust have a 4-year education, although there aresome technicians who have 2 years of education un-der a "grandfather" clause. As the record reveals thatlaboratory aides and X-ray aides do not have formaleducational requirements beyond a high school de-gree, we find that they are not technical employees.Furthermore, laboratory technicians start at $5.04per hour and X-ray technicians start at $4.46 perhour, whereas laboratory aides start at $2.67 per hourand X-ray aides at $2.38 per hour.We therefore find that the appropriate unit in thiscase is:All regular full-time and part-time technical em-ployees including X-ray technicians, laboratorytechnicians, and licensed practicalnurses, em-ployed at Employer's Arcata, California, facili-ty, but excluding service and maintenance em-ployees, business office clericals, professionalemployees, guards, and supervisors as defined inthe Act, and all other employees.The technical unit found appropriate herein is sub-stantially different from the unit sought by Petitionerincluding a category of employees (licensed practicalnurses)not initially sought by it. It may be that thePetitioner does not wish to go to an election in thisunit,or, desiring to do so, that its showing of interestis nolonger adequate. In these special circumstances,we direct Petitioner to notify the Regional Directorwithin 10 days of this Decision on Review and Direc-tion of Election whether it wishes to proceed to anelection, and, if so, to submit at that time such addi-tional showing of interest as may be required to sup-port its petition. Cf.C. T.L. Testing Laboratories, Inc.,150 NLRB 982, 986 (1965).[Direction of Election andExcelsiorfootnote omit-ted from publication.]MEMBERKENNEDY, dissenting:For the reasons set forth in my dissent inNathanand Miriam Barnert Memorial Hospital Association,supra,Ialso dissent in this case. I would not findappropriate a unit of technical employees which ex-cludes other employees, but rather I would find theappropriate unit to be all service and maintenanceemployees including technical employees and li-censed practicalnurses,but excluding business officeclericals and all other employees.2 Laboratorytechnicians were found to be technical employees inNathanand Miriam Barnert Memorial Hospital Association,supra.7X-raytechnicians were found to be technical-employees inNathan andMiriam Barnert MemorialHospitalAssociation,supra.219 NLRB No. 4